Moore, J.
Eugene Maguire, who was in jail in Calhoun county awaiting arraignment charged with the crime of arson, was said to be insane. The circuit judge caused an inquiry to be made in open court, in the presence of said Maguire, as to his sanity. The judge found he was insane, and entered an order releasing him from imprisonment in the county, and committing him to the Michigan asylum for the dangerous and criminal insane at Ionia, until restored to his right mind or otherwise discharged. He is now confined by virtue of such commitment. Mains & Cavanagh apply for the writ of habeas corpus, claiming that the statute authorizing the inquiry and commitment is unconstitutional and void, and that the proceedings before the circuit court were irregular and void. We think this case is ruled by the Case of Underwood, 30 Mich. 502, and the Case of *81Coffeen, 38 Mich. 311. See 2 How. Stat. § 8575, subd. 2.
The writ is denied.
Grant, Montgomery, and Hooker, JJ., concurred. Long, C. J., did not sit.